PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the referee’s report. Neither party contests the report.
The referee found that respondent Burton B. Loebl represented a client in proceedings for dissolution of her marriage. Over a period of time respondent received $20,000 in fees from the client. Pursuant to an agreement for settlement of property and support claims, the client’s former husband paid in excess of $33,000 to the respondent. By agreement, respondent was to retain $5,000 as the balance of his fee and disburse the remainder to his client. After disbursing $1,000, respondent admitted to her that he had used the rest of the *66money to satisfy some of his own debts. He signed a promissory note in her favor for $27,000. He later gave her several checks in payment of small amounts but the checks were dishonored.
The referee recommended that respondent be found guilty of violating the former Code of Professional Responsibility, Disciplinary Rules 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation); 1-102(A)(6) (conduct adversely reflecting on fitness to practice law); 5-104(A) (improper business transaction with a client); and 9-102(A) and (B) (failure to preserve the funds of a client); and the former Integration Rule of the Florida Bar, article XI, rule 11.02(4) (trust fund misuse).
The referee recommended that respondent be disbarred. We approve the referee’s findings and recommendation. Burton B. Loebl is hereby disbarred, effective immediately. No application for his readmission to The Florida Bar will be considered until he has made full restitution of the funds misappropriated in this case.
The costs of this proceeding are taxed against the respondent. Judgment for costs in the amount of $3,315.42 is entered against Burton B. Loebl, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARRETT, GRIMES and KOGAN, JJ., concur.